DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 06/24/2021 to prosecute the invention of Group I, including claims 1-8. Other Groups, including claims 9-17 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Drawings
Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib et al. (U. S. Pat. App. Pub. – 2016/0080872).
Regarding claim 1, Shennib et al. disclose a hearing device (100), the hearing device comprising: a faceplate (40) configured to receive a battery (41); a shell (20) physically coupled to the faceplate and the battery (Fig. 3), wherein the battery has a long axis, wherein the battery is positioned such that the long axis is at an angle non-perpendicular to the faceplate, wherein the shell and faceplate completely surround the battery (Fig. 4) as claimed.
	Regarding claim 4, Shennib et al. further disclose the hearing device, wherein the angle is 15 degrees (Fig. 4) and the faceplate is a continuous piece of plastic ([0025]) and an exterior surface of the hearing device, wherein the exterior surface is an outermost surface for the hearing device.
	Regarding claim 6, Shennib et al. further disclose the hearing device, wherein the battery is a rechargeable battery and has an oval shape, wherein the oval shape is formed by the long axis and a short axis, and wherein the hearing device lacks a battery door ([0029]).
	Regarding claim 8, Shennib et al. further disclose the hearing device, wherein the battery (41) includes two pads or contacts for electronically coupling the battery with the hearing device (Fig. 4), and wherein the hearing device is an in-the-ear hearing device configured to partially protrude from an ear canal ([0020]) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shennib et al. (U. S. Pat. App. Pub. – 2016/0080872).
Regarding claim 2, Shennib et al. further disclose the hearing device, wherein the battery (41) has a first and second side, and wherein the hearing device further comprises a microphone disposed farther away from the first side than the second side (Fig. 4). But Shennib et al. may not specially teach an antenna wherein the antenna is disposed farther away from the first side than the second side as claimed. Since providing suitable antenna for a hearing aid is very well known in the art (Official Notice), and Shennib et al. do suggest to modify the invention ([0038]), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable antenna, such as on the face plate, for the hearing aid taught by Shennib et al., in order to receive acoustic input wirelessly.
Regarding claim 3, Shennib et al. further disclose the hearing device, wherein the angle is between 10 to 28 degrees (Fig. 4). But Shennib et al. may not specially teach a tube forming a vent proximate to the faceplate as claimed. Since providing suitable vent for a hearing aid is very well known in the art (Official Notice) and Shennib et al. do suggest to modify the invention ([0038]), it therefore would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 5, Shennib et al. further disclose the hearing device, comprising a microphone (71); and a transducer (73). But Shennib et al. may not specially teach an antenna; a switch; a processor claimed. Since providing suitable and well known elements for a hearing aid is very well known in the art (Official Notice) and Shennib et al. do suggest to modify the invention ([0038]), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable antenna, switch and/or processor, for the hearing aid taught by Shennib et al., in order to receive acoustic income wirelessly; to operate the device efficiently (on/off); and to optimize the incoming signal for desirable output sound for users.
Regarding claim 7, Shennib et al. further disclose the hearing device, the faceplate (43) has a first and second side, and wherein the second side of the faceplate includes a curved edge to enable the placement of the battery at an angle, and wherein the faceplate surrounds components of the hearing device without a battery door (Fig. 4), and wherein the faceplate forms an opening a microphone (71). But Shennib et al. may not specially teach an antenna as claimed. Since providing suitable and well known elements for a hearing aid is very well known in the art (Official Notice) and Shennib et al. do suggest to modify the invention ([0038]), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable antenna, such as on the faceplate (for better reception), for the hearing aid taught by Shennib et al., in order to receive acoustic income wirelessly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651